DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 5/13/22.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-6, 8-17, 19-25 are currently pending.
Claims 1-6, 8-17, 19-25 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 

Response to Arguments	
Claim Rejections - 35 U.S.C. § 112(b)
Applicant’s arguments with respect to claim(s) 25 have been fully considered and are persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is withdrawn.

Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1, 2, 23 have been fully considered are not persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is maintained.
Applicant contends Csulits fails to teach or suggest the term ‘template’. Applicant’s Remarks p9. The Examiner respectfully disagrees. Csulits teaches reading encoded fields such as a hologram to classify a document, e.g. as a low or high denomination currency bill ([0059]). Determining how to classify a document based on the encoded field requires the use of a template that describes the correlation between types of encoded fields such as a hologram corresponds and types of document. That is, Csulits necessarily requires the use of a document template in order to classify a document. See MPEP 2112: (“The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.”) Furthermore, a template is defined as something that establishes or serves as a pattern ("template." Merriam-Webster.com. 2022. https://www.merriam-webster.com (2 February 2014).
Applicant contends Csulits fails to teach or suggest reading a hologram or classifying documents. Applicant’s Remarks p12. The Examiner respectfully disagrees. Csulits recites using, i.e. reading, encoded fields such as holograms in conjunction with the type of document, i.e. a high denomination vs low denomination currency bill, in order to determine the authenticity of the document. See [0059]: (“In other types of currency documents, another predetermined or encoded field may be used to check for authenticity. For example, in bar coded tickets or currency documents using bar codes, certain bar codes may be known to be counterfeit. Alternatively, other security features, such as certain arrangements only going with certain denominations, may be utilized to determine the authenticity of the currency bill. For example, a hologram may only be used with high denomination currency bills, so a lower denomination bill that has a hologram would be recognized as being counterfeit. Other encoded fields may also be utilized in a similar fashion.”).





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-6, 8-9, 11-17, 19-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2008/0219543 to Csulits in view of United States Patent Application Publication No. 2006/0087439 to Tolliver.
As per claims 1, 2, 23, Csulits teaches:
a hardware processor configured ascertain that a presented computerized document is valid including reading data from said computerized document and ascertaining that the presented computerized document is valid; ([0058] – [0060], “According to some embodiments, when a currency bill is scanned, the controller 150 or an alternate computing device 180 compares the serial number of the scanned currency bill against any serial numbers stored in the memory 160. If a match is found, the controller 150 may send a signal to the operator control panel 170 to indicate that a suspected counterfeit bill has been found. In some embodiments, the bill suspected to be counterfeit may be flagged. In some embodiments, a number of data can be used to assess whether a bill is a suspect bill, including serial number, denomination, series, issuing bank, image quality, infrared characteristics, ultraviolet characteristics, color shifting ink, watermarks, metallic threads, holograms, etc., or some combination thereof.”)
wherein said hardware processor is operative to: generate an electronic repository listing at least one of: plural scanners, plural scanning methods and plural OCR methods; select a scanning method from the electronic repository, with which to scan incoming documents; ([0169], “According to certain embodiments, the image scanner 1340 and/or processor 1390 can extract information from currency note images using one or more optical character recognition ("OCR") algorithms. An OCR algorithm can include locating specific fields within the image or image snippet and determining or extracting character information associated with the currency note. It is contemplated that in certain embodiments different methods of extracting desired information from currency notes can be used (e.g., CAR, LAR, bar code, etc.).”)
crop and rotate scanned documents in parallel with said scanning; ([0087], [0158], “The processor 1390 may create image snippets by executing a cropping algorithm or a computer program/code that searches the image for the edges of the currency note. Once the program determines the edges of the currency note, the program can the crop, or virtually cut, the image of the currency note out from the superfluous surrounding image.”)
binarize resulting cropped, rotated documents thereby to yield binarized documents; ([0087], “In the next step, the area of interest 510 or snippet image is binarized (step 520). Next, a minimum bounding rectangle is determined for a particular serial number (step 530), such as a rectangle that encompasses the entire alphanumeric serial number from the binarized image snippet. Next, the bounding rectangle is further subdivided to segment the rectangle into the individual characters of the binarized serial number image (step 540). The features of the binarized characters are then characterized (step 550) using matrix comparison with a template and/or using feature detection to identify certain identifying characteristics of the binarized characters.”)
OCR said binarized documents using a selected OCR method from the electronic repository; ([0056], [0087], “The image may be an image of substantially the entire currency document 135 (a "full image") or of selected portions of the currency document 135. The image scanner 140 or controller 150 may contain data extraction software such as optical character recognition (OCR) software for identifying the characters contained in one or more fields of the image of a currency document.”)
identify documents as belonging to an individual series based on templates which include metadata defining commonalities of a series of documents. ([0050], [0059], [0087], “In other types of currency documents, another predetermined or encoded field may be used to check for authenticity. For example, in bar coded tickets or currency documents using bar codes, certain bar codes may be known to be counterfeit. Alternatively, other security features, such as certain arrangements only going with certain denominations, may be utilized to determine the authenticity of the currency bill. For example, a hologram may only be used with high denomination currency bills, so a lower denomination bill that has a hologram would be recognized as being counterfeit. Other encoded fields may also be utilized in a similar fashion.”)
wherein said OCR is optimized according to said templates. ([0087] – [0088], “With the capability of extracting character information from currency bills at an approximately 100 DPI scanning resolution, memory and processing demands can be reduced when using the previously described OCR algorithm.”)
Csulits does not explicitly teach, but Tolliver teaches:
a document bearer verifying functionality initiator which comprises an electronic computing device operative to initiate operation of said document bearer verifying functionality including finding, within said data, bearer verification information useful in checking said at least one aspect and providing said verification information to said document bearer verifying functionality; ([0033], “Still referring to FIG. 1, in step 75 at least one personal identity document is scanned and the image and text are correlated 80 with the database. Such document may be a driver license, a passport, an identity document or similar document issued by a reliable authority. If any detrimental information is discovered, the security is alerted. If no adverse information is discovered the database is updated. If the database is not available at any particular installation, this step may be skipped and the remaining technique is carried out. The system is now ready for next individual to pass through.”)
One of ordinary skill in the art would have recognized that applying the known technique of Tolliver to the known invention of Csulits would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such identity verification features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to include a document bearer verifying functionality initiator that reads data in the document to verify the document bearer results in an improved invention because applying said technique ensures that the authorized individual is in possession of the document, thus improving the overall security of the invention.
As per claim 3¸ Csulits teaches:
wherein said scanning methods differ among themselves along at least one of the following: how many scans are performed, order in which various scans are performed, which illuminations are employing during each scanning method. ([0169])
As per claim 4¸ Csulits teaches:
wherein said electronic repository lists plural scanners; ([0073])

As per claim 5¸ Csulits teaches:
wherein said electronic repository lists plural scanning methods; ([0169])

As per claim 6¸ Csulits teaches:
wherein said electronic repository lists plural OCR methods; ([0169])

As per claims 8-9,
Applicant attempts to further limit the method by describing characteristics of the scanner. However, this is representative of non-functional descriptive material as characteristics of the scanner does not result in a functional relationship with the method and therefore cannot be used to differentiate Applicant's invention from the prior art invention. See MPEP 2111.05; In re Gulack, 217 USPQ 401 (Fed. Cir. 1983) (“When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability.”). Specifically, the step of generating an electronic repository is carried out the same way regardless of the type of scanner: there is no evidence the characteristics of the scanner changes the efficiency or the accuracy or any other characteristic of the generation. See Ex Parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (“Here, the descriptive material (SEQ ID NOs) recited in the claims is not functional material like the data structures in Lowry. There is no evidence that SEQ ID NOs 9-1008 functionally affect the process of comparing a target sequence to a database by changing the efficiency or accuracy or any other characteristic of the comparison. Rather, the SEQ ID NOs are merely information being manipulated by a computer; the SEQ ID NOs are inputs used by a computer program that calculates the degree of similarity between a target sequence and each of the sequences in a database. The specific SEQ ID NOs recited in the claims do not affect how the method of the prior art is performed – the method is carried out the same way regardless of which specific sequences are included in the database (emphasis added).”)

As per claim 11¸ Csulits teaches:
wherein said scanning methods include at least one reading method which automatically reads information whose placement and/or format is at least partly unknown, from a document; ([0053])
Furthermore, Applicant attempts to further limit the method by describing characteristics of the at least one reading method. However, this is representative of non-functional descriptive material as characteristics of the at least one reading method does not result in a functional relationship with the method and therefore cannot be used to differentiate Applicant's invention from the prior art invention. See MPEP 2111.05; In re Gulack, 217 USPQ 401 (Fed. Cir. 1983) (“When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability.”). Specifically, the step of scanning incoming documents is carried out the same way regardless of characteristics of the at least one reading method: as claimed, the at least one reading method is not necessarily used to scan incoming documents. See Ex Parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (“Here, the descriptive material (SEQ ID NOs) recited in the claims is not functional material like the data structures in Lowry. There is no evidence that SEQ ID NOs 9-1008 functionally affect the process of comparing a target sequence to a database by changing the efficiency or accuracy or any other characteristic of the comparison. Rather, the SEQ ID NOs are merely information being manipulated by a computer; the SEQ ID NOs are inputs used by a computer program that calculates the degree of similarity between a target sequence and each of the sequences in a database. The specific SEQ ID NOs recited in the claims do not affect how the method of the prior art is performed – the method is carried out the same way regardless of which specific sequences are included in the database (emphasis added).”)

As per claim 12¸ Csulits teaches:
wherein said information comprises at least one of the following information items located within a visual inspection zone (VIZ) and characterized by at least partly unknown placement and/or format: Issuing country, Document no., Given name, Surname and Date of birth. ([0053])

As per claim 13¸ Csulits teaches:
wherein said reading method includes the following consecutive operations: Image capture, Optimization of the image as captured; visual inspection zone identification, cropping said visual inspection zone; Binarization, Definition of fields for OCR operation, Identification of field headings, reading of said headings, Optimization of OCR according to templates extracted from documents previously encountered, and information identification. ([0087], [0158]) ([0050], [0059])

As per claim 14¸ Csulits teaches:
wherein said templates are extracted in a set-up stage rather than during document intake; ([0091])

As per claim 15¸ Csulits teaches:
wherein said templates are extracted while document intake is ongoing rather than during a separate set-up stage; ([0196])

As per claim 16¸ Csulits teaches:
which also comprises definition of fields for OCR operation; and identification and reading of at least one heading of at least one of said fields. ([0087])

As per claim 17¸ Csulits teaches:
wherein said Metadata includes at least one of: distance from an edge of a document in the series to a particular document zone, and an indication of at least one of: font, color, watermark pattern, ink parameter. ([0050], [0059])

As per claim 19¸ Csulits teaches:
wherein said plural scanners includes scanners with different levels of resolution; ([0087])
Furthermore, Applicant attempts to further limit the method by describing characteristics of the scanner. However, this is representative of non-functional descriptive material as characteristics of the scanner does not result in a functional relationship with the method and therefore cannot be used to differentiate Applicant's invention from the prior art invention. See MPEP 2111.05; In re Gulack, 217 USPQ 401 (Fed. Cir. 1983) (“When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability.”). Specifically, the step of generating an electronic repository is carried out the same way regardless of the type of scanner: there is no evidence the characteristics of the scanner changes the efficiency or the accuracy or any other characteristic of the generation. See Ex Parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (“Here, the descriptive material (SEQ ID NOs) recited in the claims is not functional material like the data structures in Lowry. There is no evidence that SEQ ID NOs 9-1008 functionally affect the process of comparing a target sequence to a database by changing the efficiency or accuracy or any other characteristic of the comparison. Rather, the SEQ ID NOs are merely information being manipulated by a computer; the SEQ ID NOs are inputs used by a computer program that calculates the degree of similarity between a target sequence and each of the sequences in a database. The specific SEQ ID NOs recited in the claims do not affect how the method of the prior art is performed – the method is carried out the same way regardless of which specific sequences are included in the database (emphasis added).”)

As per claim 20,
Applicant attempts to further limit the method by describing characteristics of the scanner. However, this is representative of non-functional descriptive material as characteristics of the scanner does not result in a functional relationship with the method and therefore cannot be used to differentiate Applicant's invention from the prior art invention. See MPEP 2111.05; In re Gulack, 217 USPQ 401 (Fed. Cir. 1983) (“When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability.”). Specifically, the step of generating an electronic repository is carried out the same way regardless of the type of scanner: there is no evidence the characteristics of the scanner changes the efficiency or the accuracy or any other characteristic of the generation. See Ex Parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (“Here, the descriptive material (SEQ ID NOs) recited in the claims is not functional material like the data structures in Lowry. There is no evidence that SEQ ID NOs 9-1008 functionally affect the process of comparing a target sequence to a database by changing the efficiency or accuracy or any other characteristic of the comparison. Rather, the SEQ ID NOs are merely information being manipulated by a computer; the SEQ ID NOs are inputs used by a computer program that calculates the degree of similarity between a target sequence and each of the sequences in a database. The specific SEQ ID NOs recited in the claims do not affect how the method of the prior art is performed – the method is carried out the same way regardless of which specific sequences are included in the database (emphasis added).”)

As per claim 21¸ Csulits teaches:
wherein each template includes data, other than document size, characterizing a series within a type of document generated by a country, under each of at least one illumination. ([0105])

As per claim 22¸ Csulits teaches:
wherein said data pertains to at least one of a document's size, paper type, ink type, coating, printing technology, location of at least one of a photograph, serial number, MRZ area, and issue date. ([0058])
Furthermore, Applicant attempts to further limit the method by describing characteristics of the data. However, this is representative of non-functional descriptive material as characteristics of the data does not result in a functional relationship with the method and therefore cannot be used to differentiate Applicant's invention from the prior art invention. See MPEP 2111.05; In re Gulack, 217 USPQ 401 (Fed. Cir. 1983) (“When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability.”). Specifically, the step of reading data from the document is carried out the same way regardless of the type of data: there is no evidence the characteristics of the data changes the efficiency or the accuracy or any other characteristic of the reading of the data. See Ex Parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (“Here, the descriptive material (SEQ ID NOs) recited in the claims is not functional material like the data structures in Lowry. There is no evidence that SEQ ID NOs 9-1008 functionally affect the process of comparing a target sequence to a database by changing the efficiency or accuracy or any other characteristic of the comparison. Rather, the SEQ ID NOs are merely information being manipulated by a computer; the SEQ ID NOs are inputs used by a computer program that calculates the degree of similarity between a target sequence and each of the sequences in a database. The specific SEQ ID NOs recited in the claims do not affect how the method of the prior art is performed – the method is carried out the same way regardless of which specific sequences are included in the database (emphasis added).”)
As per claim 24, Csulits teaches:
wherein said scanned documents are cropped and rotated in parallel with said scanning; ([0087], [0158])
As per claim 25, Csulits teaches:
which includes an apparatus which is not integrated into a single platform and is coupled via wireless coupling to a cell phone; ([0130], “The document scanning device 1110 is connected via a communication link 1120 to a first computer 1130. The first computer 1130 can be any type of computer, such as a personal computer, a server, part of a LAN, or a mainframe. The communication link 1120 can be any link used for data, voice, or video communications that is known in the field of disclosure, such as a telephone line, Ethernet, USB 2.0, FireWire, a wireless network, or other known communication techniques between devices.”)
Claim 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2008/0219543 to Csulits in view of United States Patent Application Publication No. 2006/0087439 to Tolliver, and further in view of United States Patent Application Publication No. 2005/0229010 to Monk.
As per claim 10¸ Csulits as modified does not explicitly teach, but Monk teaches:
 a scanner for reading said data wherein said scanner supports near-infrared illumination, OCR-B character set, and an ISO 1831 requirement that no security feature shall interfere with OCR of characters in a B900 range, thereby not only to detect forgeries, but also to enhance accuracy of machine reading of data printed on a document being scanned, by providing OCR-facilitating contrast between characters and background and filtering-out at least one of background graphics and background colors. ([0031], [0052])
One of ordinary skill in the art would have recognized that applying the known technique of Monk to the known invention of Csulits as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such document scanning features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to include a scanner that supports near-IR illumination results in an improved invention because applying said technique allows for special ink printing to be detected, thus determining that a secure document has not been photocopied (Monk, [0052]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication No.  2005/0229010 to Monk discloses an invention for automatically identifying and validating a document, for validating the identity of a bearer of a document, for verifying that the bearer has authorization to participate in an activity represented by the document, and for comparing information on the document against information databases to determine if there are known concerns about the document or its bearer. A document type is narrowed by initially determining the size of the document, and is then identified from amongst a group of documents by looking for colors or other characteristics at specific locations on the document only until the document is identified. The order in which document locations are looked at is dependent upon a history of the types of documents that have been identified. An identified document is verified by first looking up reference information about the document type and using that information to read specific contents and check only specific security and other features utilized on the document. The contents of a document are checked against a database to verify its contents, and other databases are checked for stolen documents, known valid documents, and prohibited travel or entry. Biometrics in databases, on documents and directly from the document bearer are compared to verify the bearer.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3619